FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

TIO DINERO SESSOMS,                          No. 08-17790
             Petitioner-Appellant,              D.C. No.
               v.                           2:05-cv-01221-
D. L. RUNNELS,                                 JAM-GGH
             Respondent-Appellee.
                                               ORDER

                  Filed December 15, 2011


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             21107